Case: 17-12100    Date Filed: 11/27/2017   Page: 1 of 7


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-12100
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 8:15-cv-02242-AAS



ELANA NATAL MUNIZ,

                                                                Plaintiff-Appellant,
                                        versus

COMMISSIONER OF SOCIAL SECURITY,

                                                              Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (November 27, 2017)

Before HULL, MARTIN, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Elana Muniz appeals the district court’s order affirming the Commissioner

of the Social Security Administration’s denial of her application for supplemental
                Case: 17-12100        Date Filed: 11/27/2017       Page: 2 of 7


security income (“SSI”) benefits. Muniz argues that the administrative law judge

(“ALJ”) who heard her case erred by substituting his own opinion for medical

opinions stating that her mental limitations were moderate to severe. After careful

review, we affirm the district court. 1

                                                I.

       Muniz filed an application for SSI benefits on April 26, 2012, alleging

mental and physical disabilities beginning from September 1, 2009. After her

claim and her request for reconsideration were both denied, she asked for a

hearing. At her hearing in front of an ALJ, she amended her claim of disability

onset date to be January 1, 2013.

       The ALJ denied Muniz’s claim. The ALJ found Muniz had severe physical

impairments, including degenerative disc and joint disease and systemic lupus

erythematosus. However, the ALJ found that some of Muniz’s other claimed

impairments, including insomnia, headaches, depression, and anxiety, were not

supported by the record as causing anything more than minimal limitations. In

making this finding, the ALJ pointed to more recent physical exams that found

Muniz “had intact memory, judgment, and insight; normal mood and affect; and

appropriate insight and judgment.” The ALJ also afforded “some weight” to

evaluations produced by Disability Determination Services (“DDS”) psychological

       1
         The parties consented to jurisdiction by a magistrate judge. We refer to the magistrate
judge’s order as that of the district court.
                                                2
               Case: 17-12100     Date Filed: 11/27/2017    Page: 3 of 7


consultants and global assessment of functioning (“GAF”) scores produced by Dr.

Suman Bhat, noting that some of the evidence predated the amended alleged onset

date and some was otherwise contradicted by the record.

      The ALJ found that Muniz had “the residual functional capacity [“RFC”] to

perform light work . . . with an occasional (1/3 of the day) limitation for lifting

above shoulder height and for bending, stooping, crouching, and climbing.” In

making his RFC determination, the ALJ did not specifically reference Muniz’s

claimed mental impairments. The ALJ found that Muniz could no longer perform

her previous work, housecleaning, but could work as a small products assembler,

produce inspector, or laundry sorter. As a result, the ALJ found that Muniz did not

qualify for SSI benefits.

      The Appeals Council of the Social Security Administration denied Muniz’s

request for review. She appealed to the U.S. District Court for the Middle District

of Florida, which affirmed. This appeal followed.

                                          II.

      When the Appeals Council denies review of the ALJ’s decision, we review

the ALJ’s decision as the Commissioner’s final decision. Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). We review de novo the ALJ’s application of

legal principles. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005) (per

curiam). “However, we review the resulting decision only to determine whether it


                                           3
              Case: 17-12100     Date Filed: 11/27/2017   Page: 4 of 7


is supported by substantial evidence.” Id. “Substantial evidence is something

more than a mere scintilla, but less than a preponderance.” Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005) (per curiam) (quotation omitted). Under this

standard, if a reasonable person would accept the evidence “as adequate to support

a conclusion,” we must affirm. Moore, 405 F.3d at 1211. “This limited review

precludes deciding the facts anew, making credibility determinations, or re-

weighing the evidence.” Id.

                                        III.

      Muniz argues that the ALJ erred “by substituting his opinion for

uncontroverted medical opinion evidence” of her mental impairments.

In particular, Muniz says that the ALJ did not afford sufficient weight to the 2012

evaluations of the two DDS consultants, which found Muniz had moderate

limitations based on her mental impairments. Muniz also argues that the ALJ

assigned too much weight to the 2013 GAF scores from Dr. Bhat. Finally, Muniz

argues that it was inappropriate for the ALJ to “disregard all medical opinion

evidence of record and arrive at a mental [RFC] assessment finding, based on his

own review of the medical evidence, the claimant’s daily activities, and his

observations of the claimant.”

      To evaluate disability claims, the ALJ uses “a five-step, sequential

evaluation process” to determine whether a claimant is disabled. Winschel v.


                                         4
                Case: 17-12100    Date Filed: 11/27/2017    Page: 5 of 7


Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011). The second step of

this process requires the ALJ to determine “whether the claimant has a severe

impairment or combination of impairments.” Id. At this step, an impairment is not

considered severe “only if the abnormality is so slight and its effect so minimal

that it would clearly not be expected to interfere with the individual’s ability to

work, irrespective of age, education or work experience.” McDaniel v. Bowen,

800 F.2d 1026, 1031 (11th Cir. 1986). At step four, the ALJ then considers the

combined effects of all of the claimant’s impairments and determines her RFC.

Walker v. Bowen, 826 F.2d 996, 1001 (11th Cir. 1987) (per curiam).

      Medical opinions, including physicians’ statements on the nature and

severity of the claimant’s impairments, may support the ALJ’s determination of

whether a claimant suffers from a severe impairment. 20 C.F.R. § 416.927(a)(1) &

(b). When weighing each medical opinion, the ALJ must consider whether the

doctor has examined the claimant; the doctor’s relationship with the claimant; the

medical evidence supporting the doctor’s opinion; how consistent the doctor’s

opinion is with the record as a whole; and the doctor’s specialization. Id.

§ 416.927(c).

      Absent good cause, an ALJ must give a treating physician’s opinion

“substantial or considerable weight.” Lewis v. Callahan, 125 F.3d 1436, 1440

(11th Cir. 1997). Good cause exists “when the: (1) treating physician’s opinion


                                           5
               Case: 17-12100    Date Filed: 11/27/2017    Page: 6 of 7


was not bolstered by the evidence; (2) evidence supported a contrary finding; or

(3) treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records.” Winschel, 631 F.3d at 1179 (quotation omitted). “The ALJ

must clearly articulate the reasons for giving less weight to the opinion of a

treating physician, and the failure to do so is reversible error.” Lewis, 125 F.3d at

1440.

        The ALJ did not err in weighing the evidentiary value of the DDS consultant

evaluations or Dr. Bhat’s GAF scores. The ALJ gave only “some weight” to the

DDS consultant evaluations because neither consultant personally examined Muniz

and both evaluations predated her alleged amended onset date. See 20 C.F.R.

§ 416.927(c). In addition, the ALJ found that the DDS consultant evaluations were

contradicted by other evidence in the record, specifically reports from Muniz’s

2013 physical examinations. See Winschel, 631 F.3d at 1179. The ALJ also gave

only “some weight” to Dr. Bhat’s GAF scores. The ALJ explained that GAF

scores are “just one tool used by clinicians to develop the clinical picture” and

“cannot be used in isolation to make a disability decision.” But because Dr. Bhat

personally examined Muniz, the ALJ considered the GAF scores along with the

other evidence in the record, and could appropriately discount them to the extent

they conflicted with other evidence. See id. Because the ALJ clearly articulated




                                          6
                Case: 17-12100    Date Filed: 11/27/2017   Page: 7 of 7


reasons for assigning weight to this evidence, there was no error. See Lewis, 125

F.3d at 1440.

        The ALJ also did not inappropriately substitute his own opinion for

uncontroverted medical testimony. Instead, the ALJ relied on a number of

psychiatric evaluations in 2012 and 2013 in which Muniz’s treating physicians

described her as having only mild symptoms. The ALJ also pointed to physical

examinations in 2013 that found “she had intact memory, judgment, and insight;

normal mood and affect; and appropriate insight and judgment.” Precluded from

reweighing the evidence, we find this adequate to support a conclusion that

Muniz’s mental impairments were only mildly limiting. See Moore, 405 F.3d at

1211.

        While Muniz has identified medical opinion evidence in the record that

supports her claim of mental impairments, we conclude that the ALJ’s

determination that Muniz’s mental impairments were not severe and would cause

only minimal limitations was supported by substantial evidence. We therefore

affirm the district court’s dismissal.

        AFFIRMED.




                                          7